
	
		I
		112th CONGRESS
		1st Session
		H. R. 2225
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2011
			Mr. Hensarling (for
			 himself, Mr. Bachus,
			 Mrs. Maloney,
			 Mr. Garrett,
			 Mr. Neugebauer,
			 Mrs. Capito, and
			 Mrs. Biggert) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the Investment Advisers Act of 1940 to add a
		  definition of family office.
	
	
		1.FindingsThe Congress finds the following:
			(1)Family offices are
			 not of national concern in that their advice, counsel, publications, writings,
			 analyses, and reports are not furnished or distributed to clients on a retail
			 basis, but are instead furnished or distributed only to persons who are members
			 of a particular family.
			(2)Family offices do
			 not hold themselves out to the public as investment advisers.
			(3)Family offices do
			 not engage in the business of advising others, but instead provide a wide range
			 of services to members of the family they serve, only one of which involves
			 investment advice, for which they may receive compensation from the members of
			 the family.
			(4)Since the Investment Advisers Act of 1940
			 was enacted, the Securities and Exchange Commission has regularly issued orders
			 to individual family offices exempting them from all of the provisions of the
			 Investment Advisers Act of 1940.
			(5)Section 409 of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act expressly exempts family offices from all of
			 the provisions of the Investment Advisers Act of 1940.
			(6)It was the intent of Congress that section
			 409 of the Dodd-Frank Wall Street Reform and Consumer Protection Act be
			 interpreted broadly to encompass all family offices as they are currently
			 organized and operated, as well as to encompass changes in the organization and
			 operation of family offices in the future.
			2.Family office
			 definitionSection 202(a) of
			 the Investment Advisers Act of 1940 (15 U.S.C. 80b–2(a)) is amended—
			(1)in paragraph (11)(G), in the matter added
			 by section 409(a) of the Dodd-Frank Wall Street Reform and Consumer Protection
			 Act, by striking , as defined by rule, regulation, or order of the
			 Commission, in accordance with the purposes of this title;
			(2)by redesignating
			 the second paragraph (29), as added by section 770 of the Dodd-Frank Wall
			 Street Reform and Consumer Protection Act, as paragraph (31); and
			(3)by adding at the
			 end the following new paragraph:
				
					(32)Family
				office
						(A)In
				generalThe term family
				office means a company (including any director, partner, trustee, or
				employee of such company, when acting in their respective capacities as such)
				that—
							(i)has no clients
				other than family clients;
							(ii)is—
								(I)owned, directly or indirectly, by,
								(II)controlled, directly or indirectly, by,
				or
								(III)operated
				primarily for the benefit of,
								family
				clients; and(iii)does not hold
				itself out to the public as an investment adviser.
							(B)GrandfatheringA person described under section 409(b)(3)
				of the Dodd-Frank Wall Street Reform and Consumer Protection Act, but who
				otherwise meets the requirements under subparagraph (A), shall qualify as a
				family office.
						(C)DefinitionsFor
				purposes of this paragraph:
							(i)ControlThe
				term control means the power to exercise a controlling influence
				over the management or policies of a company, unless such power is solely the
				result of being an officer of such company.
							(ii)Family
				clientThe term family client means:
								(I)Any family
				member.
								(II)Any key
				employee.
								(III)Any charitable
				foundation, charitable organization, charitable trust, or other non-profit
				organization established or controlled, directly or indirectly, by persons one
				or more of whom is a family client.
								(IV)Any trust or estate funded exclusively by
				one or more family members or established primarily for the benefit of one or
				more family clients.
								(V)Any limited
				liability company, partnership, corporation, or other entity, if—
									(aa)such entity is
				majority-owned or controlled, directly or indirectly, by, or operated primarily
				for the benefit of, one or more family clients;
									(bb)the family office is giving investment
				advice to such entity; and
									(cc)persons who are
				not otherwise defined as a family client do not own interests in such
				entity.
									(VI)Any former family
				member.
								(VII)Any former key
				employee, if, upon the termination of such individual’s employment by the
				family office or family client, the former key employee shall not receive
				investment advice from the family office or the family client (or invest
				additional assets with a family office-advised trust, charitable foundation, or
				entity), other than with respect to assets advised, directly or indirectly, by
				the family office or family client immediately prior to the termination of such
				individual’s employment, except that a former key employee shall be permitted
				to receive investment advice from the family office with respect to additional
				investments that the former key employee was contractually obligated to make,
				and that relate to a family office advised investment existing, in each case,
				prior to the time the person became a former key employee. For purposes of this
				subclause, the term family office shall include any entity
				described under subclause (V).
								(iii)Family
				member
								(I)In
				generalThe term family
				member means:
									(aa)Any natural person whose economic
				activities created or substantially contributed to the family's wealth, and
				such person’s spouse.
									(bb)The
				siblings, parents, grandparents of a person described in item (aa).
									(cc)The
				spouse of a person described in item (bb).
									(dd)The
				siblings of a person described in item (bb) or (cc).
									(ee)The
				spouse of a person described in item (dd).
									(ff)The
				lineal descendant of a person described in item (bb), (cc), (dd), or
				(ee).
									(gg)The
				spouse of a person described in item (ff).
									(II)ConstructionFor
				purposes of this clause—
									(aa)the
				term lineal descendant includes natural children, adopted
				children, and stepchildren;
									(bb)the
				term spouse includes spousal equivalents; and
									(cc)the
				terms siblings, parents, and
				grandparents include step-siblings, step-parents, and
				step-grandparents, respectively.
									(iv)Former family
				memberThe term former
				family member means a spouse or a descendant who was a family member but
				is no longer a family member due to a divorce or other similar event.
							(v)Key
				employeeThe term key
				employee means any natural person (and such person’s spouse or lineal
				descendant) who is an executive officer, director, trustee, general partner, or
				person serving in a similar capacity, of the family office or any employee of
				the family office (other than an employee performing solely clerical,
				secretarial, or administrative functions) who, in connection with his or her
				regular functions or duties, participates in the investment activities of the
				family office. For purposes of this subclause, the term family
				office shall include any entity described under clause (ii)(V).
							(vi)Spousal
				equivalentThe term spousal equivalent means a
				cohabitant occupying a relationship generally equivalent to that of a
				spouse.
							(D)Involuntary
				eventsIf—
							(i)a
				person that is not a family client becomes a client of the family office as a
				result of the death of a family member or key employee or other involuntary
				transfer from a family member or key employee, or
							(ii)a
				person ceases to be a family client,
							that
				person shall be deemed to be a family client until the end of the 1-year period
				beginning on the date that it is both legally and practically feasible for the
				family office to transfer the affected assets to such person, but in no event
				earlier than 1 year from the date that it becomes legally feasible to transfer
				the affected assets unless it becomes practically feasible to affect such a
				transfer
				sooner..
			
